652 F.2d 823
Tom CAPPS, et al., Plaintiffs-Respondents,v.Victor ATIYEH, Governor of the State of Oregon; Robert J.Watson, Administrator of the Corrections Division of theState of Oregon; Hoyt C. Cupp, Superintendent of the OregonState Penitentiary; J. C. Keeney, Assistant Superintendentof the Oregon State Penitentiary; George E. Sullivan,Superintendent of the Oregon State Correctional Institution;Bill G. Cogswell, Ira Blalock, Elizabeth Brown, Chalmers L.Jones, and Hazel Hayes, Members of the Oregon Board ofParole, Defendants-Appellants.Joe WEST, et al., Plaintiffs-Respondents,v.Victor ATIYEH, Governor of the State of Oregon; Robert J.Watson, Administrator of the Corrections Division of Oregon;Hoyt C. Cupp, Superintendent, Oregon State Penitentiary;George E. Sullivan, Superintendent, Oregon StateCorrectional Institution; Bill G. Cogswell, Ira Blalock,Elizabeth Browne, Chalmers L. Jones, and Hazel Hayes,Members of the Oregon Board of Parole, Defendants- Appellants.
No. 80-3404.
United States Court of Appeals,Ninth Circuit.
Argued May 7, 1981.Submitted and Decided Aug. 3, 1981.

Appeal from the United States District Court for the District of Oregon; James M. Burns, Chief Judge.
Dave Fromnmayer, Atty. Gen., Salem, Or., for defendants-appellants.
Roy Haber, Eugene, Or., Robert A. Stalker, Jr., Salem, Or.  (argued), for plaintiffs-respondents.
Before KENNEDY and ALARCON, Circuit Judges, and COPPLE,* District Judge.
PER CURIAM:


1
The case is ordered submitted.  The district court's judgment is vacated.  See Capps v. Atiyeh, 495 F.Supp. 802 (D.Ore.1980), stayed, Atiyeh v. Capps, 449 U.S. 1312, 101 S.Ct. 829, 66 L.Ed.2d 785 (Rehnquist, Circuit Justice, 1981).  The case is remanded for further consideration and specific findings in light of Rhodes v. Chapman, --- U.S. ----, 101 S.Ct. 2392, 69 L.Ed.2d 59 (1981) and Wright v. Rushen, 642 F.2d 1129 (9th Cir. 1981).


2
Appellants' motion to submit supplemental briefs is denied.


3
JUDGMENT VACATED and CASE REMANDED.



*
 Honorable William P. Copple, United States District Judge for the District of Arizona, sitting by designation